Determination of the State Liquor Authority dated October 4, 1968 disapproving petitioner’s application for a special on-premises liquor license for premises located at 55 Grove Street, New York City, annulled on the law without costs or disbursements and the proceeding remanded for further hearings, in the interest of justice. The record reveals that petitioner applied for what is known as a tavern license on June 21, 1968. Respondent Authority recommended disapproval of the application. In view of the change of circumstances which occurred subsequent to the determination of the authority, the interest of justice dictates a rehearing wherein all pertinent facts may be developed. Concur ■—Eager, J. P., McGivern, Markewieh, Nunez and McNally, JJ.